                   Case 1:20-cv-00132 Document 3 Filed 01/21/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 JOHN SOLOMON,                                          )
                                                        )
                                                        )
      Plaintiff,                                        )   CIVIL ACTION
                                                        )
 v.                                                     )   FILE NO. 1:20-cv-132
                                                        )
 UNITED STATES                                          )
 DEPARTMENT OF STATE,                                   )
                                                        )
                                                        )
      Defendant.                                        )


                            CORRECTED CERTIFICATE OF SERVICE
         I hereby certify that, on this 21st day of January 2020, a true and correct copy of the

foregoing Motion for Admission Pro Hac Vice of Kimberly S. Hermann, Declaration of Kimberly

S. Hermann and Proposed Order was served by U.S. Postal Service, Certified Mail, Return Receipt

Requested upon the following:

                    United States Department of State
                    The Executive Office
                    Office of Legal Adviser
                    Suite 5.600, 600 19th Street NW
                    Washington, DC 20522

                    Honorable William P. Barr
                    United States Attorney General
                    United States Department of Justice
                    950 Pennsylvania Avenue, NW
                    Washington, DC 20530-0001

                    Civil Process Clerk
                    United States Attorney’s Office
                    555 Fourth Street, N.W.
                    Washington, DC 20530


                                                 /s/ Adam R.F. Gustafson________
                                                 Adam R.F. Gustafson
